Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “breathing tube housing having an airflow channel” (claim 2) and “the breathing tube housing comprising an elbow” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 depends on a non-existed claim 15. It will be treated as dependent on claim 1 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, Applicant defines “a breathing tube housing having an airflow channel”. It is not clear as to whether the breathing tube housing with the airflow channel is the same as or different from “a housing having … an airflow channel” of claim 1.
Regarding claim 4, it is not clear as to how the edge of one blade connects an edge of an adjacent blade.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (2015/0119744) (hereinafter Lawson) in view of Sales (2008/0149141).
Regarding claims 1 and 11, Lawson teaches a spirometer (1) turbine assembly comprising: a housing (3) having a proximal end opening, a distal end opening and an airflow channel therebetween (Fig. 1); a first flow director having a first plurality of flow director blades (swirl plates 7); and a vane (9) connected to an axel (11) positioned distal to the first flow director and the spirometer turbine assembly is configured to be oriented vertically during use (Fig. 1). Lawson teaches the vane made of a thin plastic film that would inherently be an anti-static material, however, does not explicitly teach at least one of the flow director and vane comprise an anti-static material. Sales teaches an anti-static liquid that coats the compressor blades of a gas turbine engine (para 0062). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Sales’ for the blades of Lawson since such an arrangement would suppress static charges from developing within the blades that would result in erroneous flow measurements.
Regarding claim 2, Lawson teaches a breathing tube housing (13, 18) having an airflow channel in fluid communication with the first flow director, the breathing tube housing configured to orient the spirometer turbine vertically during use (Fig. 1).
Regarding claim 3, Lawson teaches the breathing tube housing comprises an elbow (bent tube 13, para 0025).
Regarding claim 7, Lawson inherently teaches the material being an anti-static plastic composition as the material used in forming the vane is plastic and it is known that plastic material would be anti-static.
Regarding claims 8-10, the spirometer turbine assembly configured to maintain the vane spinning at a particular flow rate is nothing more than an obvious matter of necessity to determine the flow when the flow is at a specific value in order to be reliable.
Claims 1, 4-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over van den Burg. (5,003,828) (hereinafter Burg) in view of Sales (2008/0149141).
Regarding claims 1 and 11, Burg teaches a spirometer turbine assembly comprising: a housing (1) having a proximal end opening, a distal end opening and an airflow channel therebetween (Fig. 1); a first flow director (3) having a first plurality of flow director blades (5); and a vane (11) connected to an axel (6) positioned distal to the first flow director and the spirometer turbine assembly is configured to be oriented vertically during use (intended use). Burg, however, does not explicitly teach at least one of the flow director and vane comprise an anti-static material. Sales teaches an anti-static liquid that coats the compressor blades of a gas turbine engine (para 0062). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Sales’ for the blades of Burg since such an arrangement would suppress static charges from developing within the blades that would result in erroneous flow measurements.
Regarding claim 4, Burg teaches an edge of each of the first plurality of flow director blades connects to an edge of an adjacent flow director blade (overlapping edges of the blades Fig. 2).
Regarding claim 5, Burg teaches a vane edge and blade edges of the flow director continuously overlap at one or more points as the vane spins (Fig. 1).
Regarding claim 6, while, Burg in view of Sales do not explicitly teach the first flow director comprises an odd number of flow director blades, it would be nothing more than a matter of design choice since when a curved blade is provided, even with even number of blades, at least one point of the vane will always be at a leading edge of the blade.
Regarding claims 8-10, the spirometer turbine assembly configured to maintain the vane spinning at a particular flow rate is nothing more than an obvious matter of necessity to determine the flow when the flow is at a specific value in order to be reliable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,939,849. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is nothing more than claim 5 of the patent and that the claims are directed to the same inventive concept as the claims of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shetty et al. (2017/0270260) teach spirometer including body formed of polymer (hard plastic) and having anti-static properties. Ackerman et al. (2002/0096197) teach anti-static liquid that coats the compressor blades in a gas turbine engine to suppress electrostatic attraction to the blades. Keber et al. (7,794,206) teach an impeller formed of a synthetic material with anti-static properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            10/7/2022